     Case 2:19-cv-00910-TLN-DB Document 60 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SILVIA SOTO, an individual, LATANYA             No. 2:19-cv-0910 TLN DB
      ANDREWS, an individual, M.M.S., a
12    minor, and M.M.S., a minor, by and
      through their guardian ad litem, SILVIA
13    SOTO, in each case both individually and        ORDER
      as successors-in-interest to the ESTATE
14    OF MARSHALLMILES, Deceased,
15                      Plaintiffs,
16           v.
17    COUNTY OF SACRAMENTO, BLAKE
      GRINDER, KENNETH LLOYD, JOHN
18    HIGLEY, ANDREW GARSIDE, GREG
      WHITE, KELLEY BUNN, GREGORY
19    JOHNSON, CHARLES GAILEY, SCOTT
      JONES, PATRICIA ROBINSON-HARD
20    and Does 1 through 100, et al,
21                      Defendants.
22

23          On February 18, 2021, defendants filed a motion to quash a subpoena served by plaintiffs

24   pursuant to Rule 45 of the Federal Rules of Civil Procedure and noticed the motion for hearing

25   before the undersigned on March 12, 2021, pursuant to Local Rule 302(c)(1). (ECF No. 57.) On

26   March 5, 2021, the parties filed a Joint Statement re Discovery Disagreement. (ECF No. 59.)

27          Non-expert discovery in this action, however, must have been completed by February 5,

28   2021. (ECF No. 54.) As explained in the scheduling order issued by the assigned District Judge
                                                      1
      Case 2:19-cv-00910-TLN-DB Document 60 Filed 03/08/21 Page 2 of 2


 1   on May 21, 2019, “‘completed’ means that all discovery shall have been conducted so that all
 2   depositions have been taken and any disputes relative to discovery shall have been resolved by
 3   appropriate order if necessary and, where discovery has been ordered, the order has been
 4   complied with.” (Id.) In this regard, the parties’ discovery dispute is untimely. See Rodriguez v.
 5   Beard, No. 2:14-cv-1049 MCE KJN P, 2016 WL 6393755, at *2 (E.D. Cal. Oct. 28, 2016) (“the
 6   undersigned finds that Federal Rule of Civil Procedure 45 subpoenas constitute pretrial discovery
 7   that must be served within the specified discovery period”); Dreyer v. GACS Inc., 204 F.R.D.
 8   120, 122 (N.D. Ind. 2001) (“Most courts hold that a subpoena seeking documents from a third-
 9   party under Rule 45(a)(1)(C) is a discovery device and therefore subject to a scheduling order’s
10   general discovery deadlines.”); Alper v. U.S., 190 F.R.D. 281, 283 (D. Mass. 2000) (“Even were
11   the court to assume that Rule 45 applies to Dr. Becker, the subpoena at issue clearly constitutes
12   ‘discovery’ within the meaning of Rules 26 and 34 and, as a result, comes up against the court’s
13   discovery schedule.”); Rice v. U.S., 164 F.R.D. 556, 557 (N.D. Okl. 1995) (“inclusion of
14   references to Rule 45 within Rules 26 and 34 is a clear indication that procuring documents from
15   non-parties can constitute discovery”).
16           Accordingly, IT IS HEREBY ORDERED that defendants’ February 18, 2021 motion to
17   quash (ECF No. 57) is denied without prejudice and the March 12, 2021 hearing is vacated.
18   DATED: March 8, 2021                                /s/ DEBORAH BARNES
                                                         UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27   DLB:6
     DB\orders\orders.civil\Soto0910.disc.untimely.ord
28
                                                            2
